Case: 12-10220       Document: 00512141742         Page: 1     Date Filed: 02/13/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         February 13, 2013

                                     No. 12-10220                          Lyle W. Cayce
                                   Summary Calendar                             Clerk



JOSE LOPEZ, individually and on behalf of all others similarly situated;
VICTOR MANUEL AYALA; MIGUEL LLANAS; ANGEL ESTEFES;
MARTIN LONA; JOSE CABRERA,

                                                  Plaintiffs-Appellees
v.

GENTER’S DETAILING, INCORPORATED, doing business as Genter’s Auto
Detailing Incorporated; ROGER GENTER,

                                                  Defendants-Appellants



                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No: 3:09-CV-553


Before KING, CLEMENT, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       Defendants-Appellants Genter’s Detailing, Inc. and Roger Genter
(collectively, “Genter”) appeal the district court’s grant of judgment as a matter
of law to Plaintiffs-Appellees Jose Lopez, Victor Manuel Ayala, Miguel Llanas,




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-10220     Document: 00512141742       Page: 2   Date Filed: 02/13/2013



                                   No. 12-10220

Angel Estefes, Martin Lona, and Jose Cabrera (collectively, “plaintiffs”). We affirm.
                        FACTS AND PROCEEDINGS
      Plaintiffs are former employees of Genter’s automotive detailing business.
Their third amended complaint alleged that Genter violated the Fair Labor
Standards Act (“FLSA”), 29 U.S.C. § 201 et seq., by failing to compensate them
adequately for hours of overtime that they worked. Prior to trial, plaintiffs and
Genter stipulated as to the number of total hours worked and overtime hours
worked by each plaintiff in each two-week pay period at issue. They also
stipulated that each of the plaintiffs’ paychecks had shown only a single hourly
rate of pay, regardless of the number of hours worked per pay period. At the
conclusion of the plaintiffs’ case at trial, Genter filed a motion for judgment as
a matter of law. At the conclusion of Genter’s case, the plaintiffs filed a motion
for judgment as a matter of law as well. The district court denied both of these
motions. The jury returned a verdict finding that Genter had violated the FLSA
with respect to every plaintiff and awarding damages to each in various amounts
totaling $8,737.
      Both the plaintiffs and Genter then renewed their motions for judgment
as a matter of law. Genter argued that the plaintiffs had failed to meet their
evidentiary burden, while the plaintiffs argued that the jury had awarded
damages that did not accord with facts that were stipulated to by the parties at
trial. The plaintiffs contended that appropriate damages were calculable as a
matter of law, offered their own compensatory damages calculation of $28,385,
and further argued that they were entitled to additional liquidated damages
under the FLSA in an amount equal to the compensatory damages award. The
district court denied Genter’s motion, granted the plaintiffs’ motion, and entered
a judgment awarding the plaintiffs $56,770 in compensatory and liquidated
damages. Subsequently, the district court also awarded the plaintiffs $120,573
in attorneys’ fees. Genter appeals, arguing that the district court’s orders

                                         2
    Case: 12-10220    Document: 00512141742     Page: 3   Date Filed: 02/13/2013



                                 No. 12-10220

denying its motion for judgment as a matter of law and granting plaintiffs’
motion for judgment as a matter of law should be reversed.
                                DISCUSSION
      “When properly preserved, this court reviews a district court’s decision on
a motion for judgment as a matter of law de novo.” Roman v. W. Mfg., Inc., 691
F.3d 686, 692 (5th Cir. 2012). “[O]nly when ‘there is no legally sufficient
evidentiary basis’ will we disturb the jury’s verdict.” Id. (quoting Goodner v.
Hyundai Motor Co., 650 F.3d 1034, 1039–40 (5th Cir. 2011)).
      The FLSA requires employers to limit the workweek of their employees to
no more than 40 hours, unless hours in excess of 40 are compensated at a rate
“not less than one and one-half times the regular rate at which [they are]
employed.” 29 U.S.C. § 207(a)(1). “While the words ‘regular rate’ are not defined
in the Act, they obviously mean the hourly rate actually paid for the normal,
non-overtime workweek.” Walling v. Helmerich & Payne, Inc., 323 U.S. 37, 40
(1944).
      Genter stipulated that the plaintiffs’ paychecks reflect payment of
consistent hourly rates for both regular and overtime hours. Genter argues,
though, that these paychecks merely reflect payment of a “blended” hourly rate
that combined both regular and overtime rates. Therefore, Genter contends that
the plaintiffs actually did receive the overtime pay owed to them under the
FLSA, despite their apparently constant hourly rate of pay.
      However, Genter’s stipulations unequivocally establish that the plaintiffs
were paid at the same hourly rates regardless of whether or not they worked
overtime during a given pay period. The Supreme Court has held that blended
pay schemes that fail to account for the actual number of regular and overtime
hours that an employee works are impermissible replacements for traditional
overtime pay rates under the FLSA. See 149 Madison Ave. Corp. v. Asselta, 331
U.S. 199, 203–09 (1947). Here, plaintiffs were being compensated at their

                                       3
    Case: 12-10220       Document: 00512141742     Page: 4   Date Filed: 02/13/2013



                                   No. 12-10220

purportedly blended rates “for the normal, non-overtime workweek.” Id. at 204
(quoting Walling, 323 U.S. at 40). As a result, the district court was correct in
concluding that these rates necessarily constitute plaintiffs’ “regular rates” for
the purposes of the FLSA and that appropriate overtime rates would have been
one and one-half times these regular rates. We therefore hold that the district
court’s entry of judgment as a matter of law and its damages award were not in
error.
         Genter also argues that its motion for judgment as a matter of law should
have been granted because the plaintiffs failed to offer legally sufficient evidence
that the FLSA was violated in any single workweek, relying instead on biweekly
paychecks. A number of FLSA regulations require employers to credit overtime
hours on a weekly basis since averaging employees’ hours over longer periods of
time would allow an employer to reduce overall overtime payments to employees.
See 29 C.F.R. § 778.104. Genter contends that these regulations, viewed in light
of the fact that the plaintiffs’ only evidence of hours worked and payments made
comes in the form of biweekly paychecks, entitles him to judgment as a matter
of law.
         This argument is nonsensical.       The plaintiffs and the district court
calculated overtime as the number of hours over 80 that a given plaintiff worked
in a two-week period. Mathematically, the number of overtime hours calculated
in this manner could not possibly be higher than the number calculated under
a system that measured the hours over 40 that a given plaintiff worked in a one-
week period over the course of those two weeks. For example, if a plaintiff
worked 110 hours in two weeks, there is no way that he could have worked less
than 30 hours of overtime total during that period if the weeks were separated
out from one another. The district court’s damages award therefore, if anything,
likely understates the amount of overtime pay that Genter should have paid
plaintiffs in light of § 778.104. There is simply no reason why the biweekly

                                         4
    Case: 12-10220   Document: 00512141742    Page: 5   Date Filed: 02/13/2013



                               No. 12-10220

method of accounting used by the plaintiffs as a result of Genter’s biweekly
payment system entitles Genter to judgment as a matter of law.
                              CONCLUSION
     For the foregoing reasons, we AFFIRM the judgment of the district court.




                                     5